‘*




i             OFFICE    OF THE ATTORNEY         GENERAL     OF TEXAS
                                       AUSTIN




     &JQaoeblo c. uoodmw ldepadilip
     qou@y Attorney
     Jj.& walls county
     A&&o*, texml




                                             glrlrturo,   waharired  thm sup-
                                            a on praotioe   uld pouedur*  la
                                                The opaatmont ale0 pmrldod

                                t b*   ttme it iLla       the fulee,   tho
                                  llfile uiththo Beorotmqo?
                                  11 8rtieles    or eeationr of the
          ou~ral    uws    OS   the  state    or ~9~9,  aa part8  0t
          ut10lo*      8nd sootlon8    of ruoh qwmral       xawa, wbleh,
          in itr judpmnt, are ropoalqd ba 8ootlon of thim
          Jut. Such llrt giving the ooaetruotlon aS the
          8uprme Qourt am to the *nom&   L8wr u14 pta   of
          lawm repe*led by !3oat&oa Z #hUl           bebatitute, an&
          hove the 8mm weight m.4 effect,            8s   ln7 Other da-
          oleloa of the Supreme Cuurt.a
gonorable C. Woodrow Laughlin, page 2


         By Senate Eill 206, the 44th L*gISlatu?a passed what
is known as Article  7336,1, Vernon*6 Revised Civil Stattat4m,
ad Seotion 6 thereof   pmrldes  a form for aitat$oas in tar
luits.
          The s~pr4B4 COUt     Or TaXaS aoioplisd
                                                With Section 3
of EiousaBill 108, supra, end tiled with the ;earetary of Stats
a &fat of all artiolas and sections of the General Laws whlah
wm    in its judgamnt repealed by the Rules of Praotloe aad Pro-
..duN   in Civil Imtions.    An sxamlaatlonOS the list does not
ulaa$ose that Artiole    7328.1, was tansldsred by the Supreme Court
as belkxgrepealed. The list war, filed bl the Suprmse Court on
wteber   29, 1940, and /,rtiolr   732&l, uas a part of the General
L&W at that time. %e are therafore of the oppinlon,thatRule Eio.
101 of the &lg+s of Practios and Proaedure In Civil hations doeu
uot~mplaoe Ar%ials 7326.1,
         You are theretore~adrlsedthat fn our oplnlon a olta-
tion in a tax suit is riotsuff,iaient wile86 it is substantlallp
In the fork pTe%eribedby said hrticla   9ZWl.l.

         IQ answer to yOUr SSOOnd pWStien  .yQuare adtlaad that
Artlola 73138.1has not been rspaaled for the seasons above
etated, and that the folplpresaribsdtherein is the proper fors~
fbl:use in tax suits,
         Your attention Is se&lad to the faot that ths Suprssm
Coart has amended Eule No. 8 of the Ruler of Praotloe and Pro-
emlure in Cftil Aotlons, effeotlre  Daoember 81, 1941, expressly
aontlnulngthe rules zoverniq procedure Fn Tax suits whicrhwere
effwtlre faumbdiately  prior to Saptstribar
                                          1, 1941.
         Trusting thet tha toregoIn(~fully asmwers your In-
quiry, we are
                                         Tours very truly